DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, and 16 each recite "the second vertical edge is on a tread shoulder side" in the last line of the respective claim. There is ambiguity as to what constitutes "a tread shoulder side" and whether the limitation requires the edge to be positioned in a particular region of the tread (for instance, located on a shoulder side of the tread vs. center side of the tread) or requires the edge to be on a tread shoulder facing side of the land region. For the purpose of examination, it is assumed to refer to the tread shoulder side of the land region. 
For clarity, Examiner suggests reciting:
"the land region is arranged between a tyre equator and a tread edge, and
the second vertical edge is positioned on a tread edge side of the land portion."
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 12-13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wakizono (US 2016/0368326) in view of Washizuka (US 2013/0180638) and at least one of Asano (JP 08-067112, with English machine translation) or Iwata (US 4223712).
Regarding claims 1 and 19, Wakizono discloses a tire comprising a tread portion, the tread portion provided with a first vertical edge and a second vertical edge extending in the tire circumferential direction and a land region defined between the first and second vertical edges (see either outboard middle land portion 11 or inboard middle land portion 13). See Fig. 1. The land region is provided with a lateral groove (see middle lateral grooves 17). The middle lateral groove is provided with a first portion, a second portion, and a connecting portion (in grooves 17, the straight portions that open into the circumferential grooves are first/second portions and the region in between is the connection portion). Small edges protrude from the ends of the first/second portions in the circumferential direction (see small step-like bends)--the lengths of these small edges is clearly smaller than the maximum groove width of the first/second portions.
The first and second small edges are positioned on a side of the second vertical edge (outboard tread shoulder side) with respect to a center position in a tire axial direction of the land region (see annotated Fig. 1 below).

    PNG
    media_image1.png
    516
    331
    media_image1.png
    Greyscale

While Wakizono does not disclose the angle of the first small edge and the second small edge with respect to the circumferential direction as 0 to 10 degrees, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the angle as 0 to 10 degrees since Washizuka, similarly directed towards a tire having bent/zigzag lateral grooves, teaches providing the lateral grooves with crank shapes having lateral portions inclined at 10 to 30 degrees to the axial direction and a central portion that is inclined at an angle of 90 to 140 degrees to the lateral portion ([0011,0048])--this yielding a central portion having inclination of about 0 to 40 degrees to the circumferential direction (for alpha2a of 10 degrees, alpha2b of 90 to 140 yields range of -10 to 40 degrees to the circumferential; for alpha2a of 30 degrees, alpha2b of 90 to 140 yields range of -30 to 20 degrees to the circumferential), this range overlapping the claimed range. One would have been motivated to incline the small edges in the circumferential direction so as to increase the edges of the land region and enhance traction and wet road performance ([0048-0049]). 
While Wakizono is silent as to a raised bottom portion, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the lateral grooves with raised bottom portions at the middle/connecting portion of the lateral groove in view of at least one of  (1) Asano, similarly directed towards a tire having winter tread, teaches providing the center portions of the lateral grooves with a bridge of reduced depth to improve heel-and-toe wear resistance while maintaining performance on snowy roads (abstract; [0008]; see Figs. 1-3); or (2) Iwata, similarly directed towards a tire tread having bent lateral grooves, teaches providing the center portions with platforms  having depth 30-70% shallower than the original depth of the grooves so that the pattern improves heat dissipation, block movements, and wear resistant as a whole (col 5, lines 17-31).
Regarding claims 2 and 20, land region (11) is arranged between the equator (C) and tread edge (To) and the connection portion is positioned on a side of the tread edge of a center position of the land region (see annotated Fig. 1 above).
Regarding claim 3, the first portion shallow portions disclosed by Iwata extend over the majority of the lateral groove length, including the portions of groove beyond the bent portion. Further, given that the bridge portion extends across the middle of the lateral groove in Asano, it would have been obvious to a person having ordinary skill in the art at the time of the invention to extend the bridge into the first and second portions of the bent lateral grooves of Wakizono.
Regarding claim 7, land region 11 is provided with plural sipes extending so as to connect between the first and second vertical edges (see Fig. 1).
Regarding claim 12, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the raised bottom portion depth to range from 0.60 to 0.75 times the lateral groove depth in view of one of (1) Asano's teachings that the ratio of bridge height to block height as 0.5 to 0.7 to improve wear resistance, said range overlapping the claimed range (abstract, [0008,0021]); or (2) Iwata teaches the platforms as having depth so of 0.30 to 0.70 times the original groove depth to improve block rigidity and wear resistance, said range overlapping the claimed range (col 4, lines 16-26; col 5, lines 25-31).
Regarding claim 13, the connection portion has a maximum axial width greater than the first/second portions (see groove 19 in Fig. 4).

Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wakizono (US 2016/0368326) in view of Washizuka (US 2013/0180638) and at least one of Asano (JP 08-067112, with English machine translation)  or Iwata (US 4223712) as applied to claim 7 above, and further in view of Yamaguchi (JPH04-230407, with English machine translation).
Regarding claims 8 and 9, Wakizono does not disclose the sipes as including a main body portion and a shallow bottom portion or that the shallow bottom portion is provided at different positions in a tire axial direction. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sipes of Wakizono with shallow and deep portions since Yamaguchi, similarly directed towards a tire tread, teaches sipes having shallow and deep portions to provide irregularity in the opening/closing action of the sipe to effectively reduce noise (abstract, [0004,0009,0014]) and Yamaguchi teaches changing the sipe depth profile to provide irregularity wherein the position of the shallow portion is changed (see Fig. 2).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wakizono (US 2016/0368326) in view of Washizuka (US 2013/0180638) and at least one of Asano (JP 08-067112, with English machine translation) or Iwata (US 4223712) as applied to claim 1 above, and further in view of Tagashira (EP 0602989).
Regarding claim 10, while Wakizono does not disclose the first/second small edges and the groove edges of the second/first portions as connected by arcuate portions convex towards an outer side of the lateral groove, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the corners with arcuate convex shapes as claimed since Tagashira, similarly directed towards a tire tread, teaches providing curved portions along the side walls of all grooves in the tread to reduce noise and wear (see Fig. 2, 3; col 5, lines 11–col 6, line 8).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wakizono (US 2016/0368326) in view of Washizuka (US 2013/0180638) and at least one of Asano (JP 08-067112, with English machine translation) or Iwata (US 4223712) as applied to claim 1 above, and further in view of Yamakawa (US 2019/0023080).
Regarding claim 11, Wakizono illustrates the inboard/outboard middle lateral grooves as connected with each other in a displaced manner in the tire circumferential direction, but Wakizono is silent as to the displacement amount. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the displacement amount to be 0.50 to 0.60 times a groove width of the first/second groove portions since (1) Yamakawa, similarly directed towards a tire tread having lateral grooves with step-shaped bent portions, teaches providing step-shaped bent portions along lateral groove walls to increase groove edge components and traction characteristics, the offset amounts G1 and G2 preferably ranging from 2 to 12mm (see Fig. 6, [0076,0077,0079]); and (2) Yamakawa discloses a lateral groove width of 8mm (Fig. 10A,10B), thus suggesting an offset ranging from 0.25 to 1.5 times the groove width given the above G1, G2 ranges, this range overlapping the claimed range, and further, Figure 6 clearly illustrates the offset as about 0.5 times that of the groove width (note that the groove center line of a first portion is substantially continuous with the sidewall of a second portion such that the offset amount extends from the center to the sidewall--i.e., half the groove width). One would have been motivated to configure the offset amounts in Wakizono based on the desired degree of edge components.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wakizono (US 2016/0368326) in view of Washizuka (US 2013/0180638).
Regarding claim 14, Wakizono discloses a tire comprising a tread portion, the tread portion provided with a first vertical edge and a second vertical edge extending in the tire circumferential direction and a land region defined between the first and second vertical edges (see either outboard middle land portion 11 or inboard middle land portion 13). See Fig. 1. The land region is provided with a lateral groove (see middle lateral grooves 17). The middle lateral groove is provided with a first portion, a second portion, and a connecting portion (in grooves 17, the straight portions that open into the circumferential grooves are first/second portions and the region in between is the connection portion). Small edges protrude from the ends of the first/second portions in the circumferential direction (see small step-like bends)--the lengths of these small edges is clearly smaller than the maximum groove width of the first/second portions.
The first and second small edges are positioned on a side of the second vertical edge (outboard tread shoulder side) with respect to a center position in a tire axial direction of the land region (see annotated Fig. 1 under claim 1 discussion).
While Wakizono does not disclose the angle of the first small edge and the second small edge with respect to the circumferential direction as 0 to 10 degrees or the angle of the first and second portions as 25 to 35 degrees (per claim 19), it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the angles as claimed  since Washizuka, similarly directed towards a tire having bent/zigzag lateral grooves, teaches providing the lateral grooves with crank shapes having lateral portions inclined at 10 to 30 degrees to the axial direction and a central portion that is inclined at an angle of 90 to 140 degrees to the lateral portion ([0011,0048])--this yielding a central portion having inclination of 0 to 40 degrees to the circumferential direction (for alpha2a of 10 degrees, alpha2b of 90 to 140 yields range of -10 to 40 degrees to the circumferential; for alpha2a of 30 degrees, alpha2b of 90 to 140 yields range of -30 to 20 degrees to the circumferential), these ranges overlapping the claimed range. One would have been motivated to incline the first portion, second portion, and the small edges so as to increase the edges of the land region and enhance traction and wet road performance ([0048-0049]).
The land region 11 is provided with a short groove (see outboard middle lug grooves 22) that terminate as a position on a side of the second vertical edge of a center position of the land region (see Fig. 1, [0060]). A second land region is provided adjacent to the land region on the second vertical edge side (see shoulder land 10). The second land region has a first lateral groove extending so as to cross the second land region (see groove 16) and the groove's end portion overlaps with an extension of the short groove.

Allowable Subject Matter
Claims 4-6 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is represented by Wakizono (US 2016/0368326), Washizuka (US 2013/0180638), Asano (JP 08-067112), Iwata (US 4223712). As to claims 4-6, Wakizono discloses a tread pattern having a lateral with first, second and connection portions and a short groove but fails to teach or suggest the groove edges of the second portion and the groove edges of the short groove as both inclined in a first direction with respect to the tyre axial direction. As to claim 15, Wakizono fails to further teach or suggest a second lateral groove as claimed. As to claim 16, Wakizono does not teach or suggest a third land region adjacent to the land region on a side of the first vertical edge, the third land region provided with a first lateral groove extending from one of edges on a side of the land region of the third land region, terminating within the third land region, and having length smaller than the length of the short groove. Washizuka is cited for disclosing inclinations of portions of a crank shaped lateral groove. Asano and Iwata disclose providing a raised bottom portion in the middle of a lateral groove. These references fail to cure the deficiencies identified above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT C DYE/Primary Examiner, Art Unit 1749